 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDtained or was attempting to obtain economic discrimination against particular em-ployees, we have found such conduct proscribed by Section 8 (b) (1) (A)."By engaging in the acts and conduct found above, the Union thereby committedand is committing unfair labor practices in violation of Section 8 (b) (1) (A) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forthin sectionIII, above, occurring in con-nection with the activities of the Company described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated Section 8 (b) (1) (A) of the Act,it is recommended that it be ordered to cease and desist therefrom, and that it takecertain affirmative action designed to effectuate the policies of the Act.The nature and variety of the unfair labor practices committed by the Respondentindicate a general purpose to limit the lawful rights of employees and persuade theTrial Examiner that such practices are potentially related to similar unfair laborpractices, the future commission of which may be reasonably anticipated from theRespondent's past course of conduct.The preventive purposes of the Act will bethwarted unless the recommended order is coextensive with the threat. It is thereforerecommended that a broad cease and desist order issue against the Respondent.Upon the foregoing findings of fact, and upon the entire record in the case, theTrialExaminer makes the following:CONCLUSIONS OF LAW1.United Mine Workers, District 50, Local 12824, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.Eagle Manufacturing Corporation is engaged in commerce as defined in Section2 (6) and (7) of the Act.3.By restraining and coercing the employees of Eagle Manufacturing Corpora-tion in the exercise of their rights guaranteed by Section 7 of the Act, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(b) (1) (A) of the Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]A. D. T. Company,'andInternational Brotherhood of ElectricalWorkers, Local369,AFL,Petitioner.CaseNo. 9-RC-2328.April 12,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, hearings were held before William C. Wilkerson, hear-ing officer.The hearing officer's rulings made at the hearings arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer, a Kentucky corporation with its principal officein Louisville, Kentucky, is the wholly owned subsidiary of the Amer-ican District Telegraph Company, a New Jersey corporation.TheAmerican District Telegraph Company is also the parent of a numberof wholly owned subsidiary corporations incorporated in and operat-1Name of Employerappears as amended at the hearing.112 NLRB No. 25. A. D. T. COMPANY81ing in other States throughout the United States.The Employerand all the subsidiary corporations except one are engaged in the samebusiness : the furnishing to customers of protection service againstfires and unlawful entry to premises by means of electrical devices.During 1954, the Employer furnished services in Kentucky valuedat more than $200,000 to 69 customers.The direct outflow of each ofthe 69 customers was sufficient, under the recently announcedJones-borostandard,' to warrant the assertion of the Board's jurisdictionover all of them.Accordingly, we find that the Employer is engt gedin commerce within the meaning of the Act, that the jurisdictionalstandards of the Board have been satisfied, and that it will effectuate,the purposes of the Act to assert jurisdiction herein.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Petitioner seeks to represent a unit of all employees in theEmployer's plant department.The Employer contends, among otherthings, that these employees are guards, and that the Petitioner istherefore barred by the Act from representing them because the Peti-tioner admits to membership employees other than guards.That thePetitioner admits to membership employees other than guards is notdisputed.As indicated above, the Employer supplies to its customers protec-tion against fire and unlawful entry by means of electrical devices.These devices are installed and maintained on a customer's propertyby the Employer. Signals originating from the devices are trans-mitted to the Employer's central station.When a signal is receivedby the Employer indicating a fire or a possible break in, an employeeisdispatched to the customer's premises, and depending on the typeof alarm, either the police or fire department is also notified.Tooperate and maintain this type of protective service, the Employer'soperations have been divided into three departments : operating, plant,and commercial.The Employer's operating department functions on a 24-hour basis.The guard-operators who are assigned to this department are uni-formed and armed. Their basic job function is to man the Em-ployer's central station and answer emergency alarms. In answering2 Jonesboro Grain Drying Cooperative,110 NLRB 481.s Jonesboro Grain Drying Cooperative, supraIn view of our findings in the text,it is unnecessary for jurisdictional purposes to deter-mine whether the Employer is an integral part of a multistate enterpriseSeeN L R B.v.American District Telegraph Company,205 F. 2d 86 (C A. 3), and A. D.7'.Company,73 NLRB 265,where it was found that individual subsidiaries of the A D. T. system wereintegral parts of a coordinated operation. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDan alarm the guard-operators make what is technically described asa "run" in an emergency type vehicle.Upon arrival at the establish-ment where the alarm originated, they are required to conduct aninvestigation to determine the cause of the alarm and to restore asquickly as possible the electrical, protective service.In his investiga-tion the guard-operator is accompanied by either a policeman or afireman. If a watchmanismissingfrom his post or is incapacitatedfor duty, or if the electrical service cannot be immediately restored,the guard-operator will patrol the customer's premises until anotherwatchman is obtained or the electrical service is restored.During theperiod September 1, 1953, to August 31, 1954, the personnel in the-operating department made 6,116 "runs."From the foregoing factsit is apparent that the guard-operators have as their primary functionthe protection of customer's property from fire and unlawful entry.They are, therefore, guards within the meaning of Section 9 (b) (3)of the Act.4The Employer's plant department is operated during the hours of8 a. in. to 5: 30 p. in.However, all employees in the plant departmentare subject to emergency calls at anytime during the day or night.One employee regularly works until 9 p. in.The basic job function ofthe plant department employees is to install, test, and repair or replaceelectrical signaling devices.They are not armed or uniformed.However, in addition to these primary duties they also operate enner-gency vehicles and answer emergency alarms.During the periodSeptember 1, 1953, to August 31, 1954, the personnel in the plant de-partment made 2,797 "runs."These "runs" were similar in allrespects to those made by the guard-operators. Plant department per-sonnel made these "runs" either because they were in close proximityto the place where the alarm originated, or because all guard-operatorswere out on other "runs" at the time.When making a "run" plantdepartment personnel are expected to perform all the duties of aguard-operator and, as in the case of a guard-operatoranswering anemergency alarm, they are accompanied during their investigation byeither a policeman or a fireman.Although the plant department personnel are not armed or uni-formed and their primary function is the installation and maintenanceof electrical signaling devices, it is apparent from the above facts thatthey also operate as guard-operators a substantial portion of theirtime.Thus, of the 8,913 emergency "runs" during the period Septem-ber 1, 1953, to August 31, 1954, 2,797, or approximately 31 percent,were made by plant department personnel.And most important,while on these runs, the plant department personnel perform the sameduties as guard-operators.We find, therefore, that the plant depart-4N. L R B v American District Telegraph Company, supra; Armo?ed Motor ServiceCompany, Inc,106 NLRB 1139. SIMMONS COMPANY83ment personnel, inasmuch as they are required to protect propertya portion of their time, are also guards within the meaning of theAct.5Accordingly, as the Petitioner admits to membership employeesother than guards, we find that the Petitioner is barred by the Actfrom representing the Employer's plant department employees.Weshall, therefore, dismiss the instant petition.[The Board dismissed the petition.]MEMBERLEEDOM took no part in the consideration of the above De-cision and Order.5Waite) boroManu facturting Corporation,106 NLRB 1383 ;American Lawn Mower Co.,108 NLRB 1589;Armored Motor Service Company,Inc, supra.Insofar asAmerican District Telegraph Company,Case No. 13-RC-3584(not reportedin printed volumes of Board Decisions and Orders),is inconsistent with this case it ishereby overruled.Simmons CompanyandTruck Drivers Union,LocalNo. 413, Affil-iatedWith International Brotherhood of Teamsters,Chauf-feurs Warehousemen and Helpers of America,AFL, PetitionerSimmons CompanyandUnitedFurniture Workers of America,CIO, Petitioner.Cases Nos. 9-RC-2387 and 9-RC-2395.April12,1955DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National La-bor Relations Act, a consolidated hearing was held before Clifford L.Hardy, hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affimed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The United Furniture Workers of America, CIO (hereinafterreferred to as Furniture Workers), seeks a unit of production andmaintenance employees including truckdrivers, and shipping and re-ceiving department employees.The Machinists would representa unit of the maintenance department employees, while the Truck'District 52, International AssociationofMachinists, AFL (hereinafterreferred to asMachinists), and the Upholsterers'International Union,AFL (hereinafterreferred to asUpholsterers),Intervenedin Case No.9-RC-2395 on the basis of a showing of interest.112 NLRB No 23.369028-56-vol. 112-7